USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1708                          UNITED STATES,                            Appellee,                                v.                      JEAN-BAPTISTE CALIXCE,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Joseph A. DiClerico, U.S. District Judge]        [Hon. James R. Muirhead, U.S. Magistrate Judge]                                                             Before                                                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                     Scott A. Lutes on brief for appellant.     Paul M. Gagnon, United States Attorney, and Jennifer E. Cole,Assistant U.S. Attorney, on Government's Motion for SummaryDisposition.April 2, 1999                                                                                    Per Curiam.  Jean Baptiste-Calixce challenges his    conviction on the ground that the district court erred in    denying his pre-trial motion to suppress evidence allegedly    obtained in violation of his Fourth Amendment rights.  The    government has moved for summary affirmance.  We grant the    government's motion substantially for the reasons stated by the    district court in its Order dated February 10, 1998.